DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.

Claims 1 has been amended as per the amendment filed on 9/8/22.
Currently Claims 1 and 3-18 are pending and prosecuted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation, “a phase of a signal output by the first control signal terminal and a phase of a signal output by the light-emitting control signal terminal are inverse”. However, the specificaiton fails to disclose that a signal is output from said “first control signal terminal”, a signal is output from said “light-emitting control signal terminal”, and where these signals are inverse of each. Therefore, the claims fail to comply with the written description requirement.
	Claims 2-18, which are dependent from Claim 1, are also rejected for the same rationale.
	In order to advance prosecution, the examiner suggests the following amendment, based on applicants remarks filed on 9/8/22, “a phase of a signal output applied to applied to of each other”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., WO2016169388A1 (Published on 10/27/2016; However, for English-Language Translation purposes, reference 2018/0130412 will be used), and in further view of Park et al., US Patent Publication 2017/0092199, henceforth known as Park.



Regarding Claim 1, Zhang discloses a pixel circuit (Abstract; Figure 6A; [0055-0067]; a pixel circuit), comprising: 
a data writing circuit, a compensation control circuit, a storage circuit, a light-emitting control circuit, a light-emitting element, and a drive circuit (Figure 6A; [0055-0067]; transistor T4 (data writing circuit), transistor T2 (a compensation control circuit), capacitors C1 and C2 (storage circuit), transistor T3 (a light-emitting control circuit), OLED, and transistor T1 (a drive circuit)), 
wherein the data writing circuit is respectively connected to a first control signal terminal, a data signal terminal and a first node, and the data writing circuit is configured to provide a signal of the data signal terminal to the first node under control of the first control signal terminal in a data writing phase (Figure 4A and 6A; [0043-0050]; [0055-0067]; transistor T4 has a gate electrode connected to Vscan (first control signal terminal), a first electrode connected to node C, and a second electrode connected to the data line, and is configured to provide the data signal to node C when turned on during a “data writing phase” for the first row of pixels circuit depicted below);
 
    PNG
    media_image1.png
    453
    589
    media_image1.png
    Greyscale

the storage circuit is respectively connected to the first node, a control terminal of the drive circuit, and a second terminal of the drive circuit, and the storage circuit is configured to maintain a voltage difference between the first node and the control terminal of the drive circuit, and maintain a voltage difference between the first node and the second terminal of the drive circuit (Figure 6A; [0055-0067]; capacitor C1 has a first electrode connected to Node C, and a second electrode connected to the gate of transistor t1. Capacitor C2 has an electrode connected to an electrode of T1, via the OLED. Capacitor C1 is configured to maintain a voltage difference between nodes C and B, and capacitor C2 is configured to maintain a voltage between node C2 and VSS, which is connected to the electrode of T1); 
the compensation control circuit is respectively connected to a second control signal terminal, the control terminal of the drive circuit, and a first terminal of the drive circuit, and the compensation control circuit is configured to enable the -3-control terminal of the drive circuit to be electrically connected to the first terminal of the drive circuit under control of the second control signal terminal (Figure 6A; [0055-0067]; transistor t2 has a gate electrode connected to Vcm, a first electrode that is connected to the gate of T1, and a second electrode connected to an electrode of T1, and is configured to connect the gate and the second electrode together in response to turning on); 
the light-emitting control circuit is respectively connected to a light-emitting control signal terminal, a first power terminal, and the first terminal of the drive circuit, and the light-emitting control circuit is configured to provide a signal of the first power terminal to the drive circuit under control of the light-emitting control signal terminal (Figure 6A; [0055-0067]; transistor T3 has a gate electrode connected to Vem, a first electrode connected to VDD, and a second electrode connected to the second electrode of T1, and is configured to provide VDD to T1 in response to turning on); and 
the drive circuit is respectively connected to the compensation control circuit, the light-emitting control circuit and the storage circuit, and the drive circuit is configured to output a driving current to drive the light-emitting element to emit light in a light-emtiting phase (Figure 4A and 6A; [0055-0067]; transistor T1 has a gate electrode and a second electrode connected to T2, the gate electrode is connected to C1, a first electrode is connected to C2 through the OLED, and is configured to output a driving current to the OLED during the “light-emitting phase” as detailed above ),
wherein the storage circuit comprises a first storage circuit and a second storage circuit (Figure 6A; [0055-0067]; capacitors C1 and C2), and 
the first storage circuit is respectively connected to the first node and the control terminal of the drive circuit, and the first storage circuit is configured to maintain the voltage difference between the first node and the control terminal of the drive circuit (Figure 6A; [0055-0067]; capacitors C1 is connected between node C and the gate electrode of T1 and is configured to maintain a voltage difference between the two connections); 
the second storage circuit is respectively connected to the first node and the second terminal of the drive circuit, and the -4-second storage circuit is configured to maintain the voltage difference between the first node and the second terminal of the drive circuit (Figure 6A; [0055-0067]; capacitors C2 is connected between node C and VSS, which is connected to the electrode of T1 and is configured to maintain a voltage difference between the two connections); and
the first storage circuit comprises a first capacitor (Figure 6A; [0055-0067]; capacitor C1), and the control terminal of the drive circuit is only connected with the first capacitor and the compensation control circuit (Figure 6A; [0055-0067]; the gate of T1 is directly and only connected to an electrode of C1 and an electrode of T2);
the data writing circuit comprises a first switching transistor, the light-emitting control circuit comprises a third switching transistor, the compensation control circuit comprises a second switching transistor (Figure 6A; [0055-0067]; transistor T4 (data writing circuit comprises a first switching transistor), transistor T2 (the compensation control circuit comprises a second switching transistor), transistor T3 (the light-emitting control circuit comprises a third switching transistor)),
in the data writing phase, the first switching transistor is in a turn-on state, and the second switching transistor are in a turn-off state (Figure 4A and 6A; [0043-0050]; [0055-0067]; in the “data writing phase”, T4  is turned on and T2 is turned off),
wherein the data writing phase does not coincide with the light-emitting phase, and the data writing phase precedes the light-emitting phase (Figure 4A and 6A; [0043-0050]; [0055-0067]; as described above, “the data writing phase” does not coincide with the “light-emitting phase”, and the “data writing phase” precedes the “light-emitting phase”);
a phase of a signal output by the first control signal terminal and a phase of a signal output by the light-emitting control signal terminal are inverse (Figure 4A and 6A; [0043-0050]; [0055-0067]; as seen in Figure 4A, during the latter half of the initialization and threshold compensation phase (2), VEM and Vscan are inverse of each other )
However, Zhang does not disclose in the data writing phase, the first switching transistor is in a turn-on state, the third switching transistor and the second switching transistor are in a turn-off sate.
Park et al., US Patent Publication 2017/0092199, discloses an OLED display that includes a plurality of pixels, where a emission control transistor controls a current path between the input terminal of the driving voltage VDD and the driving transistor DT and a first scan transistor ST1 that applies a data voltage Vdata to the pixel (Figure 2 [0032-0034];) . During a data writing period, the first scan transistor ST1 is turned on and the emission control transistor is turned off, so that Vdata is received at the pixel from the data line and stored in the storage capacitor (Figure 3 and 4C; [0047-0050]; Claim 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Zhang to further include the teachings of Park such that T3 is turned off during the data writing phase, in order to provide in the data writing phase, the first switching transistor is in a turn-on state, the third switching transistor and the second switching transistor are in a turn-off sate. The motivation to combine these analogous arts is because  Park teaches having the emission control transistor turned off during a data writing period, so that a data voltage can be stored in the storage capacitor (Park: Figure 3 and 4C; [0047-0050]; Claim 5). 
Therefore, the combination of  Zhang and Park teaches a phase of a signal output by the first control signal terminal and a phase of a signal output by the light-emitting control signal terminal are inverse (Zhang: Figure 4A and 6A; [0043-0050]; [0055-0067]; Park: as seen in Figure 4A, during the latter half of the initialization and threshold compensation phase (2), VEM and Vscan are inverse of each other. In the data writing period, as described above,  T3 is turned off thus VEM would be a low signal, and T4 is turned on thus V-scan would be a high signal, causing VEM and Vscan to have phases inverse of each other)



Claim 3, The combination of Zhang and Park teaches wherein a first electrode of the light-emitting element is connected to the second terminal of the drive circuit and the storage circuit, and a second electrode of the light-emitting element is connected to a second power terminal, and the light- emitting element is configured to emit light under control of the driving current output from the drive circuit (Zhang: Figure 6A; [0055-0067]; the OLED has a first electrode connected to the electrode of transistor T1 and is connected to C2 through itself, the OLED has a second electrode that is connected to VSS, and the OLED is configured to emit light from a supplied current from T1).  

Claim 4, The combination of Zhang and Park teaches wherein the drive circuit comprises a driving transistor (Zhang: Figure 6A; [0055-0067]; transistor T1), and 
a gate electrode of the driving transistor, as the control terminal of the drive circuit, is connected to the storage circuit and the compensation control circuit, and a first electrode of the driving transistor, as the first terminal of the drive circuit, is connected to the compensation control circuit and the light-emitting control circuit, and a second electrode of the driving transistor, as the second terminal of the drive circuit, is connected to the storage circuit (Zhang: Figure 6A; [0055-0067]; a gate electrode of T1 is connected to C1, an electrode is connected to T2 and T3, and the opposite electrode is connected to the OLED and to C2 through the OLED).  

Claim 5, The combination of Zhang and Park teaches wherein the first storage circuit comprises a first capacitor, and a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the control terminal of the drive circuit (Zhang: Figure 6A; [0055-0067]; Capacitors C1 and C2, where C1 is connected between node C and a gate electrode of T1).  

Claim 6, The combination of Zhang and Park teaches wherein the second storage circuit comprises a second capacitor, and a first terminal of the second capacitor is connected to the first node, and a second terminal of the second capacitor is connected to the second terminal of the drive circuit (Zhang: Figure 6A; [0055-0067]; Capacitors C1 and C2, where C2 is connected between node C and an electrode of T1 through the OLED).  

Claim 7, The combination of Zhang and Park teaches doesn’t explicitly disclose discloses wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. 
	However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that there were a finite number of identified and predictable potential solutions to the relationship between the capacitance values between the first and second capacitors as described in Zhang, which were to have the capacitance value of the first capacitor be less than, equal to, or greater than the capacitance value of the second capacitor.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since all solutions allow maintain a voltage difference between the connection points which the capacitors are respectively connected between.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.



Claim 8, The combination of Zhang and Park teaches wherein a gate electrode of the first switching transistor is connected to the first control signal terminal, a first electrode of the first switching transistor is connected to the -6-data signal terminal, and a second electrode of the first switching transistor is connected to the first node (Zhang: Figure 6A; [0055-0067]; transistor T4 comprising a gate electrode connected to Vscan, a first electrode connected to the data line, and a  second electrode connected to node C).  

Claim 9, The combination of Zhang and Park teaches wherein a gate electrode of the second switching transistor is connected to the second control signal terminal, a first electrode of the second switching transistor is connected to the control terminal of the drive circuit, and a second electrode of the second switching transistor is connected to the first terminal of the drive circuit (Zhang: Figure 6A; [0055-0067]; transistor T2 has a gate electrode connected to Vcm, a first electrode connected to the gate of T1, and the second electrode is connected to an electrode of T1)  

Claim 10, The combination of Zhang and Park teaches a gate electrode of the third switching transistor is connected to the light-emitting control signal terminal, a first electrode of the third switching transistor is connected to the first power terminal, and a second electrode of the third switching transistor is connected to the first terminal of the drive circuit (Zhang: Figure 6A; [0055-0067]; transistor T3 has a gate electrode connected to EM, an electrode connected to  VDD, and another electrode connected to T1).  

Claim 11, The combination of Zhang and Park teaches wherein the driving transistors are N-type transistors (Zhang: Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors)

Claim 12, The combination of Zhang and Park teaches wherein the first switching transistor is a P-type transistor or an N-type transistor (Zhang: Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  

Claim 13, The combination of Zhang and Park teaches a display panel, comprising a plurality of pixel units arranged in an array, wherein each of the pixel units comprises the pixel circuit according to claim 1 (Zhang: Figure 6A and 7; [0068-0075]; a display panel comprising a plurality of pixels as depicted in Figure 6A).  

Claim 14, The combination of Zhang and Park teaches a display device, comprising the display panel according to claim 13 (Zhang: Figure 6A and 7; [0068-0075]; a display device comprising of the display panel).    

Claim 15, The combination of Zhang and Park teaches further comprising: 
a plurality of first control signal lines, a plurality of second control signal lines, a plurality of light-emitting control signal lines, and a plurality of data signal lines (Zhang: Figure 6A and 7; [0068-0075]; a plurality of gate lines, first control line CM is a global line, light emitting control  line EM is a global line, plurality of data lines  ), 
-8-wherein a first control signal line in each row is connected to the first control signal terminals of pixel circuits in the row (Zhang: Figure 6A and 7; [0068-0075]; a plurality of gate lines that supply Vscan to the pixel circuits); 
a second control signal line in each row is connected to the second control signal terminals of pixel circuits in the row (Zhang: Figure 6A and 7; [0068-0075]; first control line CM is a global line that supplies Vcm to the pixel circuits); 
a light-emitting control signal line in each row is connected to the light-emitting control signal terminals of pixel circuits in the row (Zhang: Figure 6A and 7; [0068-0075]; light emitting control  line EM is a global line that supplies Vem to the pixel circuits); and 
a data signal line in each column is connected to the data signal terminals of pixel circuits in the column (Zhang: Figure 6A and 7; [0068-0075]; plurality of data lines that supply data to the pixel circuits).  

Claim 16, The combination of Zhang and Park teaches a driving method of the pixel circuit according to claim 1, comprising (Zhang: Figure 4A and 6A; [0068-0075]; ): 
a reset and compensation phase (Zhang: Figure 4A; [0043-0058]; [0068-0075]; a dark data writing phase (1) and a initialization phase and threshold compensation phase (2) ), the data writing phase and the light-emitting phase (Zhang: Figure 4A; [0043-0058]; [0068-0075]; the examiner considers the light emitting phase to be comprise of a “data writing phase” and a “light-emitting phase”. Where the “data writing phase” is during when the Vscan is set high for a row of pixels, and the “light-emitting phase” is the period afterwards for that row. See diagram above.), 
wherein in the reset and compensation phase, the compensation control circuit enables the control terminal of the drive circuit to be electrically connected to the first terminal of the drive circuit under control of the second control signal terminal (Zhang: Figure 4A; [0043-0058]; [0068-0075]; during the dark data writing phase (1) and the initialization phase and threshold compensation phase (2), T2 is turned on to connect an electrode of T1 to the gate of T1 in response to Vcm); 
in the data writing phase, the data writing circuit provides the signal of the data signal terminal to the first node under control of the first control signal terminal (Zhang: Figure 4A; [0043-0058]; [0068-0075]; during the “data writing phase”, T4 is turned on to provide data to the node C in response to Vscan);  and  
-9-in the light-emitting phase, the storage circuit maintains the voltage difference between the first node and the control terminal of the drive circuit, and maintains the voltage difference between the first node and the second terminal of the drive circuit, and the light-emitting control circuit provides the signal of the first power terminal to the drive circuit under control of the light-emitting control signal terminal, and the drive circuit outputs the driving current (Zhang: Figure 4A; [0043-0058]; [0068-0075]; during the “light emitting phase”, T3 is turned on to supply VDD, and the capacitors C1 and C1 are used to main the voltage difference between their respective connections, and T1 supplied a driving current to cause the OLED to emit light).  

Claim 17, The combination of Zhang and Park teaches wherein the second switching transistor is a P-type transistor or an N-type transistor (Zhang: Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  

Claim 18, The combination of Zhang and Park teaches wherein the third switching transistor is a P-type transistor or an N-type transistor (Zhang: Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., WO2016169388A1 (Published on 10/27/2016; However, for English-Langauge Translation purposes, reference 2018/0130412 will be used), in further view of Park et al., US Patent Publication 2017/0092199, henceforth known as Park, and in further view of Wu et al., US Patent Publication 2018/0226022.

Claim 7, The combination of Zhang and Park doesn’t explicitly teach discloses wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. 
	However, Wu teaches wherein a capacitance of the third capacitor is less than the capacitance of the first or second capacitor (Figure 3; [0006];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zhang and Park to further include the teachings of Wu in order to provide wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. The motivation to combine these analogous arts is because Wu teaches a pixel circuit with two similar capacitors in nearly identical arrangements (Wu: Figure 3;).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-18 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699